DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/443,572 filed on September 06, 2022 are presented for examination.
Response to Arguments



Rejections under USC 102 and 103
“Applicant's arguments filed on 09/06/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an electrical panel adapter for an enclosure that is formed of at least one panel, the electrical panel adapter comprising: the electrical panel adapter further comprising a base frame that is securable to the main unit, wherein when the electrical panel adapter is installed on the enclosure, the base frame and the main unit are positioned on opposite sides of the at least one panel, with at least a portion of the at least one panel sandwiched between the base frame and the main unit in combination with the other limitations of the claim. 

Claims 2-15 are also allowed as they depend on allowed claim 1.

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest wherein the electrical panel adapter further has a base frame that is securable to the main unit, the method further comprising: positioning the base frame and the main unit on opposite sides of the at least one panel of the enclosure, and securing the base frame to the main unit such that at least a portion of the at least one panel is sandwiched between the base frame and the main unit in combination with the other limitations of the claim. 

Claims 17-20 are also allowed as they depend on allowed claim 16.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868